         Case 15-33592 Document 122 Filed in TXSB on 12/28/20 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                          ENTERED
                                                                                                          12/28/2020

IN RE:                                                                        CASE NO. 15−33592
Chavon Renee McAllister                                                       CHAPTER 13
      Debtor(s)

           ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

 121 − Motion to Deposit Funds into the Court Registry Filed by Trustee David G Peake (Attachments: # 1
                                     Proposed Order) (Peake, David)

    These unclaimed funds may be deposited into the Registry of the Court:

                         Amount: $ 1,570.24
                         Owed to: BRENTWOOD PLACE HOA INC


    Signed and Entered on Docket: 12/28/20.

                                                    by: Kristy Love
                                                        Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
